DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 2/15/22 is acknowledged. In view of the applicant response received on 2/15/22 the examiner has withdrawn the species requirement and claims 1-11 have been examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20110117919A1 (hereafter KR ‘919).

With respect to claim 2, KR ‘919 teaches wherein the seam is a butt or overlap seam (figure 4). 
With respect to claim 3, KR ‘919 teaches wherein the granular core is a granular powder flux fill core (figure 4 depicts a granular core; and paragraph 33). 
With respect to claim 4, KR ‘919 teaches wherein the granular core is a granular metal core (paragraph 33). 
With respect to claim 5, KR ‘919 teaches wherein the copper or copper alloy is plated onto the outer surface of the steel sheath (paragraph 26). 
With respect to claim 6, KR ‘919 teaches wherein both the inner and outer surfaces of the steel sheath are at least substantially coated with copper or a copper alloy (figure 1; and paragraph 26). 
With respect to claim 7, KR ‘919 teaches a tubular welding electrode having a length  (title; and figures) comprising: a granular core extending substantially along the length of the electrode (paragraphs 1 and 33; and figures 1, 3, and 4); and a steel sheath (steel skin 110) extending substantially along the length of the electrode and substantially encasing the granular 
With respect to claim 8, KR ‘919 teaches wherein the granular core is a granular powder flux fill core (figure 4 depicts a granular core; and paragraph 33).
With respect to claim 9, KR ‘919 teaches wherein the granular core is a granular metal core (paragraph 33).
With respect to claim 10, KR ‘919 teaches wherein the copper or copper alloy is plated onto the inner surface of the steel sheath (paragraph 26). 
With respect to claim 11, KR ‘919 teaches wherein both the inner and outer surfaces of the steel sheath are at least substantially coated with copper or a copper alloy (figure 1; and paragraph 26). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/KILEY S STONER/            Primary Examiner, Art Unit 1735